Title: General Orders, 24 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Sunday June 24. 1781.
                            Parole.
                            Countersigns.
                        
                        Lieutenant Bradford of Colonel Lambs regiment of Artillery is Appointed Aid de camp to Major General Lord
                            Stirling and is to be respected and obeyed accordingly.
                    